DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments and remarks are acknowledged. Claims 72, 76, 81, and 88 have been amended. Claims 92-97 have been added. 
Applicant’s election without traverse of group I, claims 72-89 and the species of an antigen-specific targeted region directed to CD19, a transmembrane domain from CD8, and an intracellular activating domain from CD3Ζ, IL-7RA as the lymphoproliferative element, and anti-CD3 antibody as the membrane-bound T cell activation element in the reply filed on 6/13/22 is acknowledged.
It should be noted that newly added claims 92-97 read on the elected invention and will be examined with group I.
Claims 72-85, 88-89, and 92-97 are pending and under examination as they read on the elected species. 
Specification
The use of the term AmpliScribe™, X-VIVO™,  and AIM V™, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The entire specification should be reviewed for these kinds of informalities and correction is required. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 72-85, 88-89, and 92-97 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are drawn to a method for genetically modifying a population of T cells, comprising contacting the population of T cells ex vivo, with replication incompetent recombinant retroviral particles, wherein the replication incompetent recombinant retroviral particles comprise: 
A. a polynucleotide comprising one or more transcriptional units, wherein each of the one or more transcriptional units is operatively linked to a promoter active in T cells, and wherein the one or more transcriptional units encode a first engineered signaling polypeptide comprising an antigen-specific targeting region, a transmembrane domain, and an intracellular activating domain; and 
B. a membrane-bound T cell activation element on the surfaces of the replication incompetent recombinant retroviral particles, wherein the activation element comprises a means for stimulating a TCR/CD3 complex, 
wherein the population of T cells is contacted ex vivo with the replication incompetent recombinant retroviral particles for less than 10, and 
wherein said contacting facilitates the genetic modification of the population of T cells by the replication incompetent recombinant retroviral particles, thereby producing genetically modified T cells.
The claims recite generic and incompletely described polynucleotide components comprising one or more transcriptional units operatively linked to a promoter active in T cells, and wherein the one or more transcriptional units encode a first engineered signaling polypeptide comprising an antigen-specific targeting region, a transmembrane domain, and an intracellular domain. The claims state that the polynucleotide can include a second engineered signaling polypeptide comprising a lymphoproliferative element comprising a first intracellular signaling domain that is capable of activating a signaling pathway and promoting proliferation and/or survival of T cells. The lymphoproliferative element comprises a cytokine receptor polypeptide and/or a polypeptide comprising at least one ITAM motif. Alternatively, the lymphoproliferative element further comprise a second intracellular signaling domain capable of activating a signaling pathway and promoting proliferation of T cells, wherein the second intracellular signaling domain is different than the first intracellular signaling domain. The various components have specific required functions, e.g., being a signaling polypeptide and activating signaling pathways, promoting proliferation, and/or survival of T cells. However, the specification fails to provide the structure that has the claimed function(s). Thus, the claims encompass a vast genus of polynucleotides that have no correlation between their structure and function.   
Likewise, the claims encompass a genus of generic and incompletely described membrane-bound T cell activation elements on the surface of the replication incompetent recombinant retroviral particle, wherein the activation element comprises a means for stimulating a TCR/CD3 complex. The component has a specific function (i.e. stimulating a TCR-CD3 complex); however, the claims and specification do not provide the structure that provides the claimed function(s), and thus, one of skill in the art would not know the structure that would have the claimed function. Therefore, the claims encompass a vast genus of polynucleotides and membrane-bound T cell activation elements that have no correlation between their structure and required function. The claims require that the polynucleotides target a specific antigen and that the membrane-bound T cell activation element stimulates a TCR/CD3 complex, but the specification provide no guidance regarding which specific structures are capable of the required function. 
One of ordinary skill in the art would not be reasonably apprised of the complete structure of the claimed replication incompetent recombinant retroviral particles comprising a polynucleotide  and a membrane-bound T cell activation element on its surface without adequate descriptions of its component parts or overall makeup.  The generically claimed polynucleotide comprising one or more transcriptional units, wherein the first transcriptional unit encodes a first signaling polypeptide comprising an antigen-specific targeting region, a transmembrane domain, and a intracellular domain, and a second engineered signaling polypeptide comprising a lymphoproliferative element, and membrane-bound T cell activation element do not impart enough structural information to permit one of ordinary skill in the art to reasonably recognize or understand that Applicant was in possession of the full scope of the replication incompetent recombinant retroviral particles as recited in the claims, as written. Without knowing the structure of the claimed polynucleotides, one would not be able to adequately describe the nucleic acid construct. Specifically, the claims fail to recite the targets and sequences of the antigen-specific targeting region, transmembrane domain, and intracellular activating domain. The claims also do not recite the targets and the sequences for the second engineered signaling polypeptide comprising a lymphoproliferative element, which comprises a first intracellular signaling domain that is capable of activating a signaling pathway and promoting proliferation and/or survival of T cells. Likewise, the claims and specification fails to describe target and sequences of the membrane-bound T cell activation elements. Thus, the specification provides inadequate guidance regarding the specific structure of the various components of the replication incompetent recombinant retroviral particles. The specification does not provide adequate written description to identify the broad genus of the polynucleotides and membrane-bound T cell activation elements because the specification does not disclose a correlation between the necessary structure of the various components and the claimed function of those components.  It is noted that while the description of the ability of a claimed nucleic acid may generically describe that nucleic acids function, it does not describe the molecule itself. Consequently, the specification fails to describe the common structural attributes that identify the members of this genus and because the genus of sequences is highly variable (i.e. each polynucleotide and membrane-bound T cell activation elements has a unique structure; see MPEP 2434), the functional characteristic(s) alone are insufficient to describe the genus. Thus, the specification does not provide substantive evidence for possession of this large and variable genus, encompassing a massive number of partial structures claimed only by a functional characteristic. Accordingly, one of skill in the art would not conclude Applicant was in possession of the entire genus claimed.
Additionally, the specification does not provide a representative number of species commensurate with the scope of the genus. The specification discloses a polynucleotide encoding anti-CD3 scFvFc with a CD14 GPI anchor attachment site, and IL-7 fused to decay-accelerating factor (DAF); a polynucleotide sequence encoding a CAR and the lymphoproliferative element IL7Rα-insPPCL under control of a CD3Z promoter; a lentiviral expression vector encoding GFP, an anti-CD19 chimeric antigen receptor, and an e-TAG; a plasmid comprising MRB-ASTR that has an scFv that recognizes human ROR2, a CD8 stalk and transmembrane sequence, and CD3Z; Flag-Anti-ROR2 MRB-CAR:T2A:CLE (F1-1-228 and F1-1-228U) plasmid encoding a Flag-tag covalently linked to the anti-ROR2 MRB-CAR, and a CLE that is a type I transmembrane protein comprising an extracellular dimerization module (P1), a transmembrane module (P2), and 2 intracellular modules (P3 and P4); and plasmid comprising a flag-tag inserted between the CD8ss and the CAR, and a CLE that is a type I transmembrane protein comprising an interleukin polypeptide covalently linked via a flexible linker to the extracellular and transmembrane domains of its cognate interleukin receptor and covalently linked to the intracellular domain of a dissimilar cytokine receptor. However, as noted above, the genus of polynucleotides and membrane-bound T cell activation is vast compared to the few examples disclosed.  Thus, there is substantial variation among the members of the genus because of the numerous options and combinations permitted. The few species disclosed are not deemed to be representative of the vast genus of nucleic acids, each of which would have a different structure from the species disclosed.
Although there is no specific number of species that must be disclosed, the Courts have held that for inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]." See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) ("[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated."). "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when ... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004). Therefore, the specification provides insufficient written description to support the genus encompassed by the claims.
Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 19 USPQ2d 1111, (Fed. Cir. 1991), makes clear that “Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention, for purposes of the written description inquiry, is whatever is now claimed” (see page 1117).  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116.)
With the exception of the specific embodiments of complete structurally identified polynucleotides and membrane-bound T cell activation element, the skilled artisan cannot envision the detailed chemical structure of the encompassed polynucleotides and elements, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. The nucleic acid and/or protein itself is required. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence.
University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404. 1405 held that:
...To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines Inc., 107 F.3d 1565,1572, 41 USPQ2d 1961,1966(1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d 1966.
In Ariad Pharrns., Inc. v. Eh Lilly & Co., 598 F.3d 1336,1351 (Fed. Cir. 2010), the court held that a “sufficient description of a genus ... requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize’ the members of the genus." Ariad, 598 F.Bd at 1350.
”[A]n adequate written description requires a precise definition, such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other materials,” Id. Although “functional claim language can meet the written description requirement when the art has established a correlation between structure and function," "merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials constituting the genu and showing that one has invented a genus and not just a species.”ld.
Protein chemistry is one of the most unpredictable areas of biotechnology. Consequently, the effects of sequence dissimilarities upon protein structure and function cannot be predicted.  Bowie et al. (Science, 1990, 247:1306-1310) teach that an amino acid sequence encodes a message that determines the shape and function of a protein and that it is the ability of these proteins to fold into unique three-dimensional structures that allows them to function and carry out the instructions of the genome and further teaches that the problem of predicting protein structure from sequence data and in turn utilizing predicted structural determinations to ascertain functional aspects of the protein is extremely complex (column 1, page 1306).  Bowie et al. further teach that while it is known that many amino acid substitutions are possible in any given protein, the position within the protein's sequence where such amino acid substitutions can be made with a reasonable expectation of maintaining function are limited.  Certain positions in the sequence are critical to the three dimensional structure/function relationship and these regions can tolerate only conservative substitutions or no substitutions at all (column 2, page 1306).  The sensitivity of proteins to alterations of even a single amino acid in a sequence are exemplified by Burgess et al. (J. Cell Biol. 111:2129-2138, 1990) who teach that replacement of a single lysine reside at position 118 of acidic fibroblast growth factor by glutamic acid led to the substantial loss of heparin binding, receptor binding and biological activity of the protein and by Lazar et al. (Mol. Cell. Biol., 8:1247-1252, 1988) who teach that in transforming growth factor alpha, replacement of aspartic acid at position 47 with alanine or asparagine did not affect biological activity while replacement with serine or glutamic acid sharply reduced the biological activity of the mitogen.  These references demonstrate that even a single amino acid substitution will often dramatically affect the biological activity and characteristics of a protein.
Additionally, Bork (Genome Research, 2000, 10:398-400) clearly teaches the pitfalls associated with comparative sequence analysis for predicting protein function because of the known error margins for high-throughput computational methods.  Bork specifically teaches that computational sequence analysis is far from perfect, despite the fact that sequencing itself is highly automated and accurate (p. 398, column 1).  One of the reasons for the inaccuracy is that the quality of data in public sequence databases is still insufficient.  This is particularly true for data on protein function.  Protein function is context dependent, and both molecular and cellular aspects have to be considered (p. 398, column 2).  Conclusions from the comparison analysis are often stretched with regard to protein products (p. 398, column 3).  Further, although gene annotation via sequence database searches is already a routine job, even here the error rate is considerable (p. 399, column 2).  Most features predicted with an accuracy of greater than 70% are of structural nature and, at best, only indirectly imply a certain functionality (see legend for table 1, page 399).  As more sequences are added and as errors accumulate and propagate it becomes more difficult to infer correct function from the many possibilities revealed by database search (p. 399, paragraph bridging columns 2 and 3).  The reference finally cautions that although the current methods seem to capture important features and explain general trends, 30% of those features are missing or predicted wrongly.  This has to be kept in mind when processing the results further (p. 400, paragraph bridging cols 1 and 2).
Given not only the teachings of Bowie et al., Lazar et al. and Burgess et al. but also the limitations and pitfalls of using computational sequence analysis and the unknown effects of alternative splicing, post translational modification and cellular context on protein function as taught by Bork, the claimed polynucleotides could not be predicted based on sequence identity.  Clearly, it could not be predicted that polynucleotide or a variant that shares only partial homology with a disclosed polynucleotide of a given SEQ ID NO. will function in a given manner.
Furthermore, Dotti et al. (Immunology Reviews, 2014: 1-35, pages 1-5) teach that the specificity of the generated CAR constructs was determined by epitope location, scFv affinity, hinge and transmembrane domains and number of signaling domains. Dotti et al. teach that there is an intricate interplay between scFVs, hinge, transmembrane domain and endodomain that determines CAR function and there is no single optimal configuration that is ‘one size fits all’. Therefore, CAR receptor optimization remains largely empirical, with testing required in a range of pre-clinical models (See page 4). Thus, Dotti et al. provides evidence that one of ordinary skill in the art would require specific guidance, rather than generic guidance as provided in the instant specification, when determining the components of the claimed CAR.
The claims encompass an extremely large number of polynucleotides and membrane-bound T cell activation elements that have specific required functions.  With the exception of the specific embodiments of complete structurally identified polynucleotides and membrane-bound T cell activation elements, the specification does not disclose any species within the instant claims scope and does not provide any guidance as to which structures would be required to produce the required functional effects. Therefore, neither the art nor the specification provide a sufficient representative number of species or a sufficient structure-function correlation to meet the written description requirements.
Applicant has provided little or no descriptive support beyond the mere presentation of generic or partially named structures to enable one of ordinary skill in the art to determine the actual structural composition of the claimed genus of replication incompetent retroviral particles comprising a  polynucleotide and a membrane-bound T cell activation element. Although the prior art outlines art-recognized procedures for producing and screening for various bioactive moieties, this is not sufficient to impart possession of the genera of polynucleotides and membrane-bound T cell activation elements to Applicant.  Even if a few structurally identifiable composition components were described in the specification, they may not be sufficient, as the ordinary artisan would not necessarily immediately recognize how to put them together in such a way as to form a completely constructed replication incompetent retroviral particle such that one would be able to distinguish it from the retroviral particles of the prior art.  Without an adequate structural description of the claimed components and descriptive support on how to put them together, one of ordinary skill in the art would not be reasonably apprised that Applicant was in possession of the genus of replication incompetent retroviral particles as claimed.
While “examples explicitly covering the full scope of the claim language” typically will not be required, a sufficient number of representative species must be included to “demonstrate that the patentee possessed the full scope of the [claimed] invention.” Lizardtech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1345, 76 USPQ2d 1724, 1732 (Fed. Cir. 2005).  
In the absence of sufficient recitation of distinguishing characteristics, the specification does not provide adequate written description of the claimed genus.  One of skill in the art would not recognize from the disclosure that the applicant was in possession of the genus. Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features (see, Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1895 (Fed. Cir. 2004); accord Ex Parte Kubin, 2007-0819, BPAI 31 May 2007, opinion at p. 16, paragraph 1).  The specification does not clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed (see Vas-Cath at page 1116). 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (see page 1115).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 72-85, 88-89, and 92-97 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,111,505, published September 7, 2021. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims encompass a replication incompetent recombinant retroviral particle, comprising: a polynucleotide comprising one or more transcriptional units, wherein each of the one or more transcriptional units is operatively linked to a promoter active in T cells, and wherein the one or more transcriptional units encode
i. a first engineered signaling polypeptide comprising a lymphoproliferative element wherein the lymphoproliferative element comprises a cytokine receptor polypeptide comprising a signaling domain that is capable of activating a Stat pathway, and promoting proliferation and/or survival of T cells; and
ii. a second engineered signaling polypeptide comprising a chimeric antigen receptor comprising an antigen-specific targeting region, a transmembrane domain, and an intracellular activating domain; and
C. an activation element on the surface of the replication incompetent recombinant retroviral particle, wherein the activation element is fused to a heterologous membrane attachment sequence, wherein the activation element is a polypeptide capable of binding to CD3 on the surface of a resting T cell and activating the resting T cell and is not encoded by a polynucleotide in the recombinant retroviral particle and wherein the activation element comprises an anti-CD3 antibody. The ‘505 claims recite wherein the signaling domain is an intracellular signaling domain of an IL-7 receptor, an intracellular signaling domain of an IL-12 receptor, an intracellular signaling domain of an IL-15 receptor, or an intracellular signaling domain of an IL-21 receptor. The ‘505 claims recite wherein the lymphoproliferative element is constitutively active. The ‘505 claims recite wherein the lymphoproliferative element is a fusion polypeptide comprising a recognition domain that is recognized by a monoclonal antibody approved biologic. The ‘505 claims recite wherein the polypeptide capable of binding to CD3 is fused to a heterologous GPI anchor attachment sequence. The ‘505 claims recite wherein the anti-CD3 antibody is a GPI-anchored anti-CD3scFvFc. The ‘505 claims recite wherein the replication incompetent recombinant retroviral particle is a lentivirus or a gammaretroviral particle. The ‘505 claims recite wherein the genome of the recombinant retroviral particle is less than 10,000 kb, wherein the replication incompetent recombinant retroviral particle is a lentiviral particle, wherein the lymphoproliferative element is a constitutively active cytokine receptor that is not tethered to a cytokine, and wherein the replication incompetent recombinant retroviral particle further encodes a polypeptide that is recognized by a monoclonal antibody approved biologic. The ‘505 claims recite wherein the first engineered signaling polypeptide is encoded in a reverse orientation with respect to a cis-acting RNA packaging element in the genome of the recombinant retroviral particle. The ‘505 claims recite wherein the polynucleotide further comprises an intron, and wherein the intron encodes an shRNA or one or more miRNAs. The difference between the instant claims and the ‘505 claims is that the instant claims are directed to a method. However, the replication incompetent recombinant retroviral particle is required to practice the instant method. Further, the specification of the ‘505 patent discloses the use of the replication incompetent recombinant retroviral particle for genetically modifying a population of T cells, as claimed (See column 2,  and 19-22). Thus, the instant claims and the ‘505 claims are not patentably distinct. 
Claims 72-85, 88-89, and 92-97 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 11,325,948. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims encompass a replication incompetent recombinant retroviral particle comprising:
A. one or more pseudotyping elements on the surface of the replication incompetent recombinant retroviral particle; and
B. a polynucleotide comprising one or more transcriptional units, wherein each of the one or more transcriptional units is operatively linked to a promoter active in T cells, and wherein the one or more transcriptional units encode:
i. a first engineered signaling polypeptide, wherein said first engineered signaling polypeptide is a chimeric polypeptide comprising an extracellular domain, a transmembrane domain, and a first intracellular signaling domain comprising a cytokine receptor polypeptide that is capable of activating a cellular signaling pathway, wherein said transmembrane domain is covalently attached to said extracellular domain and said first intracellular signaling domain,
wherein said transmembrane domain is between 15 and 100 amino acids,
wherein said first intracellular signaling domain comprises an intracellular signaling domain of thrombopoietin receptor having at least 90% sequence identity to the sequence of SEQ ID NO:283, and comprises a JAK-2 binding domain comprising a Box1 motif according to SEQ ID NO:306, and
wherein said extracellular domain comprises a leucine zipper dimerizing motif, and
ii. a second engineered signaling polypeptide comprising a chimeric antigen receptor (CAR). The ‘948 claims recites wherein the first engineered signaling polypeptide is encoded in a reverse orientation with respect to a cis-acting RNA packaging element of the replication incompetent recombinant retroviral particle, in the genome of the replication incompetent recombinant retroviral particle.  The ‘948 claims recites wherein the replication incompetent recombinant retroviral particle is a lentivirus, and wherein the first engineered signaling polypeptide comprises a second intracellular signaling domain, wherein the second intracellular signaling domain is a signaling domain from a gene other than the thrombopoietin receptor, that promotes proliferation, survival, and/or provides a co-stimulatory signal that enhances a differentiation state, proliferative potential, or resistance to cell death. The ‘948 claims recites wherein the second intracellular signaling domain is from a gene selected from CD27, CD40, CRLF2, CSF2RA, CSF3R, EPOR, FCER1G, FCGR2A, FCGR2C, GHR, IFNAR1, IFNAR2, IFNGR2, IL1R1, IL1RL1, IL2RA, IL2RG, IL3RA, IL5RA, IL6R, IL7R, IL9R, IL10RB, IL11RA, IL12RB1, IL12RB2, IL13RA1, IL13RA2, IL15RA, IL17RB, IL18R1, IL18RAP, IL20RB, IL22RA1, IL27RA, IL31RA, LEPR, OSMR, PRLR, TNFRSF4, TNFRSF8, TNFRSF9, TNFRSF14, or TNFRSF18. The ‘948 claims recites wherein the replication incompetent recombinant retroviral particle further comprises a membrane-bound T cell activation element, and wherein the membrane-bound T cell activation element is an anti-CD3 antibody. The ‘948 claims recites  wherein the anti-CD3 antibody is an anti-CD3 scFvFc antibody, wherein the membrane-bound T cell activation element is fused to a heterologous membrane attachment sequence, and wherein the heterologous membrane attachment sequence is a GPI anchor attachment sequence. The ‘948 claims recites wherein the first engineered signaling polypeptide is a fusion polypeptide comprising a recognition domain that is recognized by a monoclonal antibody approved biologic.   The ‘948 claims recites wherein the replication incompetent recombinant retroviral particle further comprises a membrane-bound cytokine on the surface of the replication incompetent recombinant retroviral particle, wherein the membrane-bound cytokine comprises a fusion polypeptide of IL-7 and DAF, and wherein the fusion polypeptide comprises the amino acid sequence of SEQ ID NO:462. The ‘948 claims recite a method for genetically modifying a T cell of a subject, wherein the method comprises:
contacting a population of T cells comprising the T cell ex vivo, with a population of replication incompetent recombinant retroviral particles according to claim 16, wherein said contacting is performed for less than 12 hours to facilitate membrane fusion of the T cell to the replication incompetent recombinant retroviral particle, thereby genetically modifying the T cell. The ‘948 claims recite contacting a population of T cells comprising the T cell ex vivo, with a population of replication incompetent recombinant retroviral particles according to claim 16, wherein said contacting is performed for less than 12 hours to facilitate membrane fusion of the T cell to the replication incompetent recombinant retroviral particle, thereby genetically modifying the T cell.  The ‘948 claims recite wherein the population of T cells comprises between 90% and 100% resting T cells. Thus, the instant claims and the ‘948 patent claims are not patentably distinct. 
Claims 72-85, 88-89, and 92-97 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 11, 13-27, and 29-30 of copending Application No. 17/659,007 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims encompass replication incompetent recombinant retroviral particles comprise: 
A. a polynucleotide comprising one or more transcriptional units, wherein each of the one or more transcriptional units is operatively linked to a promoter active in T cells, and wherein the one or more transcriptional units encode a first engineered signaling polypeptide comprising an antigen-specific targeting region, a transmembrane domain, and an intracellular activating domain; and 
B. a membrane-bound T cell activation element on the surfaces of the replication incompetent recombinant retroviral particles, wherein the activation element comprises a means for stimulating a TCR/CD3 complex. The ‘007 claims recite a method for genetically modifying a T cell of a subject comprising contacting a population of T cells comprising the T cell ex vivo, with the replication incompetent recombinant retroviral particles, wherein said contacting is performed for less than 12 hours. Thus, the instant claims and the ‘007 claims are of the same scope and not patentably distinct. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 72-85, 88-89, and 92-97 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28 and 49-69 of copending Application No. 16/823,319 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims encompass replication incompetent recombinant retroviral particles comprise: 
A. a polynucleotide comprising one or more transcriptional units, wherein each of the one or more transcriptional units is operatively linked to a promoter active in T cells, and wherein the one or more transcriptional units encode a first engineered signaling polypeptide comprising an antigen-specific targeting region, a transmembrane domain, and an intracellular activating domain; and 
B. a membrane-bound T cell activation element on the surfaces of the replication incompetent recombinant retroviral particles, wherein the activation element comprises a means for stimulating a TCR/CD3 complex. The ‘319 claims recite a method for transducing T cells, comprising contacting the T cells ex vivo without prior activation, with replication incompetent recombinant retroviral particles, wherein the replication incompetent recombinant retroviral particles comprise a pseudotyping element on their surface and a membrane-bound T cell activation element on their surface, wherein said contacting facilitates transduction of the T cells by the replication incompetent recombinant retroviral particles, thereby producing genetically modified T cells, and wherein the contacting is performed for less than 12 hours; wherein the contacting is performed for between 4 hours and 10 hours; wherein the membrane-bound T cell activation element is an anti- CD3 antibody; wherein the anti-CD3 antibody is anti-CD3 scFvFc antibody; wherein the anti-CD3 scFvFc antibody is fused to a heterologous GPI anchor attachment sequence; wherein the replication incompetent recombinant retroviral particles comprise a polynucleotide comprising one or more transcriptional units operatively linked to a promoter active in T cells, wherein the one or more transcriptional units encode a first polypeptide comprising a T cell lymphoproliferative element; wherein the replication incompetent recombinant retroviral particles comprise a polynucleotide comprising one or more transcriptional units operatively linked to a promoter active in T cells, wherein the one or more transcriptional units encode a first polypeptide comprising a chimeric antigen receptor (CAR); wherein the replication incompetent recombinant retroviral particles comprise a polynucleotide comprising one or more transcriptional units operatively linked to a promoter active in T cells, wherein the one or more transcriptional units encode a first polypeptide comprising a chimeric antigen receptor (CAR) and a second polypeptide comprising a T cell lymphoproliferative element; wherein the T cell lymphoproliferative element a is a constitutively active chimeric cytokine receptor; wherein the replication incompetent recombinant retroviral particles are lentiviral particles; wherein the T cells are resting T cells, and wherein between 10% and 50% of the resting T cells are genetically modified; wherein the contacting is performed for less than 10 hours. Thus, the instant claims and the ‘319 claims are of the same scope and not patentably distinct. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim s 72-85, 88-89, and 92-97 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 43-62 of copending Application No. 17/272,631 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims encompass replication incompetent recombinant retroviral particles comprise: 
A. a polynucleotide comprising one or more transcriptional units, wherein each of the one or more transcriptional units is operatively linked to a promoter active in T cells, and wherein the one or more transcriptional units encode a first engineered signaling polypeptide comprising an antigen-specific targeting region, a transmembrane domain, and an intracellular activating domain; and 
B. a membrane-bound T cell activation element on the surfaces of the replication incompetent recombinant retroviral particles, wherein the activation element comprises a means for stimulating a TCR/CD3 complex. The ‘631 claims recite a method for genetically modifying T cells comprising contacting blood cells comprising the T cells ex vivo in a reaction mixture, with replication incompetent recombinant retroviral particles, wherein the replication incompetent recombinant retroviral particles comprise: (a) a membrane-bound T cell activation element on their surface, and (b) a polynucleotide comprising one or more transcriptional units operatively linked to a promoter active in T cells, wherein the one or more transcriptional units encode a first polypeptide comprising a chimeric antigen receptor (CAR), a first polypeptide comprising a lymphoproliferative element (LE), or a first polypeptide comprising an LE and a second polypeptide comprising a CAR, and wherein said contacting is performed for less than 15 minutes to facilitate membrane fusion of the T cells to the replication incompetent recombinant retroviral particles, thereby producing the genetically modified T cells. Thus, the instant claims and the ‘631 claims are of the same scope and are not patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Status
No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANDRA DILLAHUNT/            Examiner, Art Unit 1646             

/VANESSA L. FORD/            Supervisory Patent Examiner, Art Unit 1646